DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 10-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0223075 to Teys et al. (Teys) in view of US Patent No. 4,493,574 to Redmond et al. (Redmond).
Regarding claim 1, Teys discloses a container (Fig 1) comprising a body (4) having a cavity for containing one or more contents, a flange (8) arranged about a perimeter of the body, a cover (12) affixed to the flange for enclosing the contents within the cavity, a fracturable portion (24) including a bend (34) extending across the body (width 14) from a first flange portion to a second flange portion (opposite flange portions 38), the fracturable portion bisecting the body into a first body portion (28) on one side of the bend and a second body portion (26) on the other side of the bend, wherein the fracturable portion defines a break path (16) along which the body is adapted to fracture when a user applies force exceeding predetermined level to each of the first and second body portions (28, 26) on either side of the bend, a fracture point (40, Fig 6) will initiate a fracture on the break path (16) and the fracture can propagate from the fracture point in opposing directions along the break path toward each of a pair of termini (63) since it has the structure as recited and the fracture point is near the center of the break path, with one said termini at each of the first and second flange portions (Fig 2), wherein the fracturable portion includes a fracture conductor (48), the fracture conductor being defined by a localized increase in rigidity of the fracturable portion such that the fracture conductor aid in guiding propagation of the fracture along the break path (€0056-0059).  Teys does not teach a plurality of fracture conductors spaced apart along the break path.  Redmond discloses a container (Fig 1) and in particular discloses a fracturable portion comprising a break path (24) wherein the break path has a plurality of protrusion (26) functioning as fracture conductors that increases the structural strength at the protrusion as well as having effect of moving the initial point of rupture out of the plane, the fracture conductors (26, Fig 6) formed along the break path (24) to provide additional leverage for rupture and multiple exit apertures.  One of ordinary skill in the art would have found it obvious to incorporate additional fracture conductors (48) of Tey and spaced them along the break path (16) as suggested by Redmond in order to provide additional leverage for rupturing the container by forming multiple apertures.    Furthermore, the plurality of fracture conductors being spaced apart along the break path as taught in the modification would aid in guiding propagation of the fracture along the break path since it has the structure as recited.
Regarding claim 2, the modified Teys teaches the container of claim 1 and further teaches each fracture conductor (52) including a localized change of depth and/or cross-sectional shape of the bend (Teys, Fig 1).
Regarding claim 3-4, the modified Teys teaches the container of claim 2 but does not teach the recited range of dimensions.  However, it would have been obvious to one of ordinary skill in the art to change the length of the bend to the range as recited in order to facilitate fracture since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, Teys further discloses the body formed from a crystallisable material and each fracture conductor (52) includes a localized change of crystallization of the material at the bend (€0064).  Note that product by process limitations are given little patentable weight and so long as prior art has the structure as recited, then it can be formed by the process as recited or made by an intermediate product as recited.
Regarding claim 6, Teys discloses the container of claim 5 and further discloses the fracture conductor capable of being crystallization by heating or ultrasonic welding since it has the structure as recited.  Note that product by process limitations are given little patentable weight.
Regarding claim 8, the modified Teys further discloses fracture conductors positioned at transitional points on curved sections of the break path since the break path is curved (Fig 1) and would aid in guiding propagation of the fracture along the curved sections of the break path since it has the structure as recited.
Regarding claim 10, Teys further discloses body (4) and flange (8) formed from polystyrene (€0064).
Regarding claim 11, Teys further discloses the body (4) and flange (8) formed by sheet thermoforming (€0064).
Regarding claim 12, Teys further discloses cover (12) bonded and sealed to the flange (8) through adhesive (€0067).
Regarding claim 13, the modified Teys further discloses bend (34) formed by intersection between first body portion (28) and second body portion (26), bend comprises sections where no fracture conductors are present (in between spaced apart fracture conductors (48) and wherein at sections where no fracture conductors are present each of the first and second body portions approaches the intersection as a straight line or curve (Fig 1).
Regarding claim 14, Teys further discloses intersection between first and second body portions (28, 26) forms an angle between 20 and 170 degrees (Fig 7, €0044).
Regarding claim 15, Teys further discloses first and second flange portions (38) having an increased flange width compared to sections of the flange adjacent the first and second portions (Fig 2, €0041).
Regarding claim 18, Teys further discloses thickness of the body substantially constant along break path (16) (abstract).
Regarding claim 19, Teys further discloses intersection between first and second body portions (28, 26) forms an angle between 45 and 105 degrees (Fig 7, €0044).

Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. Applicant argues that Teys does not teach a localized increase in rigidity of the fracturable portion as defined in claim 1.  This is not persuasive because peak (48) is a structure that lies on the break path and would increase the rigidity at that position in the break path and due to the increase in matter, would also increase in rigidity compared to other parts of the fracturable portion that does not have the peak.  Applicant argues that stress and rigidity are not equivalent; however, due to presence of additional structure would such as the peak, would automatically make the area with the peak more rigid as compared to other areas along the break path without the peak.  Applicant further argues that the protrusions (26) of Redmond do not teach or suggest increase in rigidity of the fracturable portion at their locations.  This is not persuasive because similar to the Teys peak, the protrusions (26) along the break path of Redmond incorporate additional structure to the break path and such additional structures would automatically make the area more rigid as opposed to the break path portions that do not have a protrusion to give it more rigidity.
Applicant further argues the rejection of claims 2-4 in that the prior art does not each a localized change of depth at each fracture conductor.  This is not persuasive because as shown in Teys and/or Redmond, each peak/protrusion adds additional structure to the break path and thus would increase the depth of the bend.
Applicant further argues the rejection of claims 5 and 6 in that the prior art does not teach the body formed from a crystallizable material and each fracture conductor includes a localized change of crystallization of the material at the bend.  However, product by process limitations and intermediate forms of products are given little patentable weight.  So long as prior art has the structure as recited, then it can be made by the process or intermediate product as recited.  In the instant case, the modified Teys discloses the fracture conductor including a localized change of the material at the bend since it adds a solid structure to the bend, this solid structure (peak/protrusion) capable of being formed from a crystallizable material.
Regarding claim 8, applicant further argues that prior art does not teach break path having curved sections and wherein fracture conductors are positioned at transitional points of the curved sections to aid in guiding propagation.  Specifically, applicant argues that the prior art does not teach fracture conductors and Redmond does not teach a curved section of the break path.  This is not persuasive because Teys already discloses a curved break path and incorporating of a plurality of spaced apart fracture conductors onto the curved break path of Teys as suggested by Redmond would aid in guiding propagation since it has the structure as recited and furthermore, each position of the fracture conductors can be considered a transitional point of the curved section since applicant has not explicitly define what the transitional point of the curved section is. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Redmond teaches away from a thickness of the body is substantially constant along the break path, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In particular, the only teaching used in the rejection of the claims is Redmond disclosing multiple fracture conductors spaced apart as opposed to a single one as taught by Teys.  Teys already discloses thickness of the body being substantially constant along the break path (Teys, abstract) and thus Redmond is not necessary for such a teaching.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735